DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20080014722) in view of HARLE (US 20090117711).
Regarding claim 1, PARK discloses a method for manufacturing a semiconductor device, the method comprising: 
providing a carrier wafer (upper substrate 10, see fig 3, para 32) comprising a first side (upper side of 10, see fig 3) and a second side (lower side of 10, see fig 3) opposite the first side; 
implanting gas ions (implanting hydrogen ions to form cutting layer H, see fig 3, para 33) into a first side of a donor wafer (H is formed in the upper substrate 30, which can function as a donor wafer, see fig 3, para 32-33) to form a delamination layer (portion of 30 below H, see fig 3); 
bonding the first side of the donor wafer to the first side of the carrier wafer (substrates 10 and 30 are bonded together, see fig 4, para 34) to form a compound wafer (the combined structure of fig 4); 
subjecting the compound wafer to a process to cause separation along the delamination layer of the donor wafer (the cut of upper wafer 30 along H to leave 31 attached to 20 and 11 in lower SOI substrate 2, see fig 5, para 35), leaving a starting layer (fig 5, 31, para 35) bonded to the carrier wafer (31 is bonded to 11 by 20, see fig 5, para 35);
growing an epitaxial layer (epitaxial layer 34 is grown on 33 which is formed from 31, see fig 7, para 37-38) on the starting layer to form a semiconductor device layer (the semiconductor fin 37 is formed from 34 and can be used for devices, see fig 10, para 41); and 
separating the compound wafer by cutting the carrier wafer along a plane between the first side and the second side of the carrier wafer (10 is cut along H to form 11 and 12, see fig 5, para 35).
PARK fails to explicitly disclose a method wherein the process to cause separation along the delamination layer of the donor wafer is a thermal treatment
HARLE discloses a method wherein the process to cause separation along the delamination layer of the donor wafer is a thermal treatment (thermal treatment to form bubbles 7 in separating layer 4 which leads to cutting the wafer into 1a and 1b, see fig 1a-1c, para 55-57).
PARK and HARLE are analogous art because they both are directed towards methods of making semiconductor devices which involve cutting wafers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of PARK with the thermal separation process or HARLE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of PARK with the thermal separation process or HARLE in order to avoid damage to the functional layer (see HARLE para 67) and to prepare the substrate for epitaxial growth (see HALRE para 15).
Regarding claim 2, PARK and HARLE disclose the method of claim 1.
PARK fails to explicitly disclose a method, wherein the delamination layer formed by implanting gas ions comprises a micro-bubble layer or a micro-porous layer.
HARLE discloses a method, wherein the delamination layer formed by implanting gas ions comprises a micro-bubble layer (bubbles 7 are formed in the cutting layer, see fig 1b, para 56) or a micro-porous layer.
PARK and HARLE are analogous art because they both are directed towards methods of making semiconductor devices which involve cutting wafers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of PARK with the thermal separation process or HARLE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of PARK with the thermal separation process or HARLE in order to avoid damage to the functional layer (see HARLE para 67) and to prepare the substrate for epitaxial growth (see HALRE para 15).
Regarding claim 3, PARK and HARLE disclose the method of claim 1.
PARK further discloses a method, wherein subjecting the compound wafer to the thermal treatment causes separation of the donor wafer into the starting layer (31, see fig 5, para 35) and a second portion (32, see fig 5, para 35), and wherein the method further comprises removing the second portion (32 is removed and further steps are done to 31 and 11, see fig 5-10).
Regarding claim 14, PARK and HARLE disclose the method of claim 1.
PARK fails to explicitly disclose a method, the method further comprising subjecting the compound wafer to a temperature treatment at a temperature of at least 500°C.
HARLE discloses a method, the method further comprising subjecting the compound wafer to a temperature treatment at a temperature of at least 500°C (the thermal separation process can be done at 900 Centigrade, see para 12).
PARK and HARLE are analogous art because they both are directed towards methods of making semiconductor devices which involve cutting wafers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of PARK with the thermal separation process or HARLE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of PARK with the thermal separation process or HARLE in order to avoid damage to the functional layer (see HARLE para 67) and to prepare the substrate for epitaxial growth (see HALRE para 15).
Claims 4, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20080014722) in view of HARLE (US 20090117711) and CELLER (US 20150214040).
Regarding claim 4, PARK and HARLE disclose the method of claim 1.
PARK fails to explicitly disclose a method, wherein the epitaxial layer includes silicon carbide, and wherein the starting layer includes silicon carbide.
CELLER discloses a method, wherein the epitaxial layer includes silicon carbide (epi SiC 220 grown on 200A, see fig 2E, para 36), and wherein the starting layer includes silicon carbide (200A is a SiC layer, see fig 2D, para 29).
PARK and CELLAR are analogous art because they both are directed towards methods of making semiconductor devices involving cutting wafers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of PARK with the silicon carbide of CELLAR because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of PARK with the silicon carbide of CELLAR in order to make a device using the minimum amount of SiC from bulk (see CELLER para 19).
Regarding claim 16, PARK and HARLE disclose the method of claim 1.
PARK fails to explicitly disclose a method, further comprising removing material of the carrier wafer remaining on the semiconductor device layer after cutting the carrier wafer.
CELLER discloses a method, further comprising removing material of the carrier wafer remaining on the semiconductor device layer after cutting the carrier wafer (the handle wafer 210 can be removed, see fig 2F, para 37).
PARK and CELLAR are analogous art because they both are directed towards methods of making semiconductor devices involving cutting wafers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of PARK with the silicon carbide of CELLAR because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of PARK with the silicon carbide of CELLAR in order to make a device using the minimum amount of SiC from bulk (see CELLER para 19).
Regarding claim 19, PARK discloses a method for manufacturing a semiconductor device, the method comprising: 
providing a carrier wafer (upper substrate 10, see fig 3, para 32) comprising a first side (upper side of 10, see fig 3) and a second side (lower side of 10, see fig 3) opposite the first side; 
implanting gas ions (implanting hydrogen ions to form cutting layer H, see fig 3, para 33) into a first side of a donor wafer (H is formed in the upper substrate 30, which can function as a donor wafer, see fig 3, para 32-33) to form a delamination layer (portion of 30 below H, see fig 3),
bonding the first side of the donor wafer to the first side of the carrier wafer (substrates 10 and 30 are bonded together, see fig 4, para 34) to form a compound wafer (the combined structure of fig 4); 
subjecting the compound wafer to a process to cause separation along the delamination layer of the donor wafer (the cut of upper wafer 30 along H to leave 31 attached to 20 and 11 in lower SOI substrate 2, see fig 5, para 35), causing the donor wafer to separate into a starting layer (fig 5, 31, para 35) and a second portion (fig 5, 32, para 35), wherein the starting layer is bonded to the carrier wafer (31 is bonded to 11 by 20, see fig 5);
removing the second portion of the donor wafer (32 is taken away and further processes are done on 11, 20 and 31, see fig 6, para37); 
growing an epitaxial layer (epitaxial layer 34 is grown on 33 which is formed from 31, see fig 7, para 37-38) on the starting layer to form a semiconductor device layer (the semiconductor fin 37 is formed from 34 and can be used for devices, see fig 10, para 41); and
separating the compound wafer by cutting the carrier wafer along a plane between the first side and the second side of the carrier wafer (10 is cut along H to form 11 and 12, see fig 5, para 35).
PARK fails to explicitly disclose a method wherein the donor wafer comprises silicon carbide, and 
wherein the delamination layer comprises a micro-bubble layer or a micro-porous layer;
wherein the process to cause separation along the delamination layer of the donor wafer is a thermal treatment
wherein the epitaxial layer comprises silicon carbide.
HARLE discloses a method wherein the delamination layer comprises a micro-bubble layer (bubbles 7 are formed in the cutting layer, see fig 1b, para 56) or a micro-porous layer;
wherein the process to cause separation along the delamination layer of the donor wafer is a thermal treatment (thermal treatment to form bubbles 7 in separating layer 4 which leads to cutting the wafer into 1a and 1b, see fig 1a-1c, para 55-57).
CELLER discloses a method wherein the donor wafer (200 which becomes 200-A and 200-B can be SiC, see fig 2, para 29) comprises silicon carbide, and
wherein the epitaxial layer comprises silicon carbide (epitaxial layer 200 can be SiC, see fig 2E, para 36).
PARK, HARLE and CELLAR are analogous art because they both are directed towards methods of making semiconductor devices involving cutting wafers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of PARK with the silicon carbide of CELLAR with the thermal separation process or HARLE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of PARK with the silicon carbide of CELLAR and with the thermal separation process or HARLE in order to make a device using the minimum amount of SiC from bulk (see CELLER para 19) to avoid damage to the functional layer (see HARLE para 67) and to prepare the substrate for epitaxial growth (see HALRE para 15).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20080014722) in view of HARLE (US 20090117711) and TAKIZAWA (US 20100090303).
Regarding claim 5, PARK and HARLE disclose the method of claim 1.
PARK further disclose a method, further comprising: forming trenches in the semiconductor device layer (trenches between 37 and 17 are formed, see fig 10, para 41).
PARK fails to explicitly disclose a method comprising forming electrode structures in one or more of the trenches.
TAKIZAWA discloses a method comprising forming electrode structures in one or more of the trenches (opening 75 can be used for electrode connections, see fig 23, para 424-436).
PARK and TAKIZAWA are analogous art because they both are directed towards making semiconductor devices involving cutting substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of PARK with the electrode formation of TAKIZAWA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of PARK with the electrode formation of TAKIZAWA in order to reduce metal contamination (see TAKIZAWA para 42).
Regarding claim 11, PARK and HARLE disclose the method of claim 1.
PARK fails to explicitly disclose a method, wherein the carrier wafer comprises a core and a coating, the coating being at least one of an oxygen-tight coating or a hard coating, and
wherein cutting the carrier wafer comprises cutting the core of the carrier wafer.
TAKIZAWA discloses a method, wherein the carrier wafer (substrate 12 and 21, see fig 7B) comprises a core (fig 7B, 21, para 165) and a coating (fig 7B, 12, para 165), the coating being at least one of an oxygen-tight coating or a hard coating (the coating 12 can be SiO which is hard, see fig 7B, para 165), and 
wherein cutting the carrier wafer comprises cutting the core of the carrier wafer (the split 17 goes through the core 21, see fig 7c, para 167).
PARK and TAKIZAWA are analogous art because they both are directed towards making semiconductor devices involving cutting substrates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of PARK with the coating of TAKIZAWA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of PARK with the coating of TAKIZAWA in order to reduce metal contamination (see TAKIZAWA para 42).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20080014722) in view of HARLE (US 20090117711) and YAMAZAKI (US 20120190171).
Regarding claim 12, PARK and HARLE disclose the method of claim 1.
PARK fails to explicitly disclose a method, wherein the carrier wafer comprises a core, 
the method further comprising: forming an oxygen-tight protection layer to encapsulate the core; and 
forming a hard coating on the oxygen-tight coating; wherein cutting the carrier wafer comprises cutting the core of the carrier wafer.
YAMAZAKI discloses a method, wherein the carrier wafer comprises a core (fig 1A, 110, para 42), 
the method further comprising: forming an oxygen-tight protection layer (nitride component of oxide/nitride stack 114, see fig 1A, para 114) to encapsulate the core; and 
forming a hard coating (oxide portion of 114 of oxide/nitride stack 114, see fig 1A, para 43) on the oxygen-tight coating; wherein cutting the carrier wafer comprises cutting the core of the carrier wafer.
PARK and YAMAZAKI are analogous art because they both are directed towards methods of making semiconductor devices including cutting wafers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of PARK with the coating of YAMAZAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of PARK with the coating of YAMAZAKI in order to make a semiconductor layer with fewer defects (se YAMAZAKI para 27).
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20080014722) in view of HARLE (US 20090117711) and VOERCKEL (US 20150024550).
Regarding claim 15, PARK and HARLE disclose the method of claim 1.
PARK fails to explicitly disclose a method, wherein cutting the carrier wafer comprises sawing, water jet cutting, or laser cutting the carrier wafer.
VOERCKEL discloses a method, wherein cutting the carrier wafer comprises sawing, water jet cutting, or laser cutting the carrier wafer (the wafer 20 can be cut by sawing, see fig 1, para 30).
PARK and VOERCKEL are analogous art because they both are directed towards methods of making semiconductor devices involving cutting wafers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of PARK with the sawing of VOERCKEL because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of PARK with the sawing of VOERCKEL in order to eliminate substrate related parasitics (see VOERCKEL para 22).
Regarding claim 18, PARK and HARLE disclose the method of claim 1.
PARK fails to explicitly disclose a method, further comprising dicing the semiconductor device layer to form semiconductor chips.
VOERCKEL discloses a method, further comprising dicing the semiconductor device layer to form semiconductor chips (the wafer 20 can be diced by sawing, see fig 1, para 30).
PARK and VOERCKEL are analogous art because they both are directed towards methods of making semiconductor devices involving cutting wafers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of PARK with the sawing of VOERCKEL because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of PARK with the sawing of VOERCKEL in order to eliminate substrate related parasitics (see VOERCKEL para 22).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20080014722) in view of HARLE (US 20090117711) and HU (US 20180158720).
Regarding claim 17, PARK and HARLE disclose the method of claim 1.
PARK fails to explicitly disclose a method, further comprising forming a metallization on the semiconductor device layer prior to separating the compound wafer.
HU discloses a method, further comprising forming a metallization on the semiconductor device layer prior to separating the compound wafer (metal layer 6 is formed on epi layer 5 prior to cutting 3, see fig 7-8, para 44-45).
PARK and HU are analogous art because they both are directed towards methods of making semiconductor devices involving cutting wafers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of PARK with the metallization formation of HU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of PARK with the metallization formation of HU in order to solve problems caused by ion cutting ( see HU para 6).
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose, singularly or in combination, at least a method wherein the carrier wafer includes a separation layer, the separation layer is arranged between the mechanical carrier after the epitaxial layer is grown on the remaining portion of the donor wafer, and wherein the cutting the carrier wafer comprises cutting the carrier wafer.  This requires that the second cut (cutting of the carrier wafer) is done after the formation of the epitaxial layer on the remaining portion of the donor wafer, which is done after the first cut (the cutting of the donor wafer), in addition to the requirement that the first cut be done by a gas implant and thermal process .  The prior art does teach a process where two wafers are cut and an epitaxial layer is grown on the remaining portion of the donor wafer, but all of the cuts occur before the growth of the epitaxial layer.  This represents the main difference between claim 6 and the prior art of record.  Claims 7-10 depend upon claim 6.
Allowance
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, singularly or in combination, at least a method involving “implanting gas ions into a first side of a donor wafer to form a delamination layer, wherein the donor wafer comprises silicon carbide, and wherein the delamination layer comprises a micro-bubble layer or a micro-porous layer; bonding the first side of the donor wafer to the first side of the carrier wafer to form a compound wafer; subjecting the compound wafer to a thermal treatment to cause separation along the delamination layer of the donor wafer, causing the donor wafer to separate into a starting layer and a second portion, wherein the starting layer is bonded to the carrier wafer; … removing the second portion of the donor wafer for reuse in manufacturing further starting layers of other compound wafers; growing an epitaxial layer comprising silicon carbide on the starting layer to form a semiconductor device layer; forming a metallization layer on a first side of the semiconductor device layer opposite the carrier wafer prior to separating the compound wafer; and separating the compound wafer by cutting the separation layer.”.  The prior art teaches the cutting of two wafers, a donor and a carrier, but both of those cuts are made in the same process step, and claim 20 requires that the second cut (of the carrier wafer) be made after the growth of the epitaxial layer, which occurs after the first cut (of the donor wafer).  When combined with the requirement that the materials be SiC, that the first cut be made by a gas implant followed by a thermal treatment, and that a metallization layer be formed on the epitaxial layer prior to the second cut, this makes the claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811